DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘679 (US-5520679-A), and further in view of Vogler (US-20100241107-A1).
Regarding claim 1, Lin ‘679 teaches a method for laser treatment with increased illumination uniformity (“[this method] obtain[s] very uniform overall ablated areas,” col 4, ln 45-61; col 14 ln 34-58), the method comprising: generating a laser beam to create a first illuminated region at a first location of a target site (“beam profile achieved by overlapping a series of laser beams…beam overlap function(L) is defined by beam displacement parameters…in x and y direction, respectively…adjustable [by software]”; [see Fig. 9A]; col 12 ln 1-21; col 14 ln 10-33); adjusting the laser beam to create a second illuminated region at a second 

Regarding claim 2, Lin ‘679 teaches adjusting the laser beam to create the second illuminated region at the second location of the target site further comprises: oscillating the laser beam. Lin in view of Vogler teaches oscillation of the laser beam (Vogler [0022]), though it does not state mechanical interference. However, Lin states a means of mechanical interference (“the fundamental beam 38 with a wavelength of 2.1 (or 1.54) or (1.9-2.5) microns which is collimated by a lens 40 and coupled to the scanning gavo 41 and focused by another lens 42,”i.e. a collimating lens, col 10 ln 21-28). It would be obvious to one of ordinary skill in the art to use the means of mechanical interference, as taught by Lin, to oscillate the laser beam, as taught by Vogler, to further modulate and control its therapeutic path. 

Regarding claim 3, Lin ‘679 teaches a laser beam, but does not disclose beam deflection. However, Vogler teaches wherein oscillating the laser beam comprises: deflecting the laser beam to point from the first location to the second location (Vogler states (see [0004, 0022, 0037]), “the beam focus must be moved…onto a plurality of closely adjacent points”; Vogler further states “a scanner [scanner 310]…constituted by an electro-optical crystal with which the second laser beam can be spatially controlled. [Such] crystals are…based on the 

Regarding claim 4, Lin ‘679 teaches oscillating the laser beam but does not state an electro-optic device. Vogel teaches oscillating the laser beam through an electro-optic device having an adjustable refractive index medium (“a scanner [scanner 310]…constituted by an electro-optical crystal with which the second laser beam can be spatially controlled. [Such] crystals are…based on the Pockels or Kerr effect, wherein as a result of application of an electric field to the crystal the optical properties thereof, such as…the refractive index…are changed” [0022]). It would be obvious to one of ordinary skill in the art to combine the device of Lin ‘679 with the adjustable refractive index medium as taught by Vogel, as this would increase the versatility of the laser beam in therapeutic applications.

Regarding claim 11, Lin ‘679 teaches further comprising: sweeping the adjusted laser beam in two orthogonal directions (“beam overlap function (L) is defined by 

Regarding claim 28, Lin ‘679 teaches a laser configured to generate a laser beam to create a first illuminated region at a first location of a target site and generate heat at the target site through the laser beam, the method comprising: generating a laser beam to create a first illuminated region at a first location of a target site (“beam profile achieved by overlapping a series of laser beams…beam overlap function(L) is defined by beam displacement parameters…in x and y direction, respectively…adjustable [by software]”; [see Fig. 9A]; col 12 ln 1-21; col 14 ln 10-33); adjusting the laser beam in a first direction to create a second illuminated region at a second location of the target site (col 12 ln 1-21; col 14 ln 10-33; “beam profile achieved by overlapping a series of laser beams,” that is, there is a plurality of beams, and hence a plurality of illuminated regions, including a second illuminated region), such that: the first and second regions at least partially overlap to form a combined illuminated region at the target site (col 12 ln 1-21; “overlapping a series of laser beams [wherein]…degree of overlap…depends on individual beam profiles”); a uniformity of illumination of the combined illuminated region at the target site is greater than a uniformity of illumination of the first illuminated region at the target site (col 14 ln 34-58 states 

Regarding claim 30, Lin ‘679 teaches a device but does not state a Pockels cell; however, Vogels teaches an electro-optic device comprising a Pockels cell (“a scanner [scanner 310]…constituted by an electro-optical crystal with which the second laser beam can be spatially controlled. [Such] crystals are…based on the Pockels or Kerr effect, wherein as a result of application of an electric field to the crystal the optical properties thereof, such as…the refractive index…are changed” [0022]). It would be obvious to one of ordinary skill in the art to combine the 

Regarding claim 31, Lin ‘679 in view of Vogler teaches a Pockels cell, but does not state its composition; however, Venkatasen, which teaches electro-optical devices and thus exists in the applicant’s field of endeavor, teaches wherein the Pockels cell device comprises a crystal mixture of potassium tantalate and potassium niobate (KTN) (col 1 ln 11-25); Venkatasen states wherein these “perovskites [exhibit] several attractive properties…[including] electro-optic behavior (Pockels effect).” It would have been obvious to one of ordinary skill in the art to incorporate the KTN as disclosed by Venkatasen into the system as disclosed by Lin ‘679 in view of Vogler, as this would permit the use of high-quality films (col 2 ln 15-19) in the device.  

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘679 in view of Vogler, and further in view of Previn (US-20100152716-A1).
Regarding claim 6, Lin ‘679 teaches wherein generating the laser beam to create the first illuminated region at the first location of the target site comprises: creating the first illuminated region. Lin does not state the retinal pigment epithelium layer (RPE); however, Previn teaches creating an illuminated region at 

Regarding claim 9, Lin ‘679 teaches generating the laser beam to create the first illuminated region at the first location of the target site; Lin does not teach a duration of less than two microseconds. However, Previn teaches generating the laser beam for a duration of less than two microseconds (“using pulse durations within the 50ps to 500ns range” [0045]). It would be obvious to one of ordinary skill in the art to modify the device of Lin such that the laser beam is generated for less than two microseconds in order to minimize deleterious side effects to non-target cells and tissue (see “preventing collateral damage,” Previn [0045]).
Claims 14, 21-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘679 in view of Previn.
Regarding claim 14, Lin teaches a method for laser treatment with increased illumination uniformity (“[this method] obtain[s] very uniform overall ablated areas,” col 4, ln 45-61; col 14 ln 34-58), the method comprising: generating a laser beam to create a first illuminated region at a first location of a target site 

Regarding claim 21, Lin’679 teaches further comprising a focus device configured to focus the adjusted laser beam (“a scanning device 12 having the beam from focusing optics 14 directed onto a reflecting mirror 15 into target 16” (col 8 ln 7-34)).  

Regarding claim 22, Lin ‘679 teaches a target site but does not state the retinal pigment epithelium layer (RPE); however, Previn teaches targeting a portion of a retinal pigment epithelium layer (“by using pulse durations…RPE cells can be…altered…” [0045]); it would have been obvious to one of ordinary skill in the art at the time filing to expand the applications of Lin ‘679 to include targeting the RPE layer as disclosed by Previn in order to more precisely target and correct pathologies of the retina (Previn [0006]).

. 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘679 in view of Previn, and further in view of AMO (US-20150190283-A1).
Regarding claim 18, Lin ‘679 teaches wherein the adjustment device is configured to oscillate the laser beam in a first direction, but does not disclose beam deflection. However, Vogler teaches wherein oscillating the laser beam comprises: deflecting the laser beam to point from the first location to the second location (Vogler states (see [0004, 0022, 0037]), “the beam focus must be moved…onto a plurality of closely adjacent points”; Vogler further states “a scanner [scanner 310]…constituted by an electro-optical crystal with which the second laser beam can be spatially controlled. [Such] crystals are…based on the Pockels or Kerr effect, wherein as a result of application of an electric field to the 

Regarding claim 20, Lin ‘679 teaches further comprising: sweeping the adjusted laser beam in two orthogonal directions (“beam overlap function (L) is defined by beam displacement parameters dx and dy in the x and y directions respectively” col 14 ln 10-33); while Lin does not teach a sinusoidal variation, AMO teaches oscillating the laser beam with a sinusoidal variation ([0049], “the pulsed laser beam may be scanned in the second portion in the travel in a circular scan . 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘679 in view of Previn, further in view of Vogler, further in view of Mizushima (JP-WO2007013221-A1; see attached machine translation).
Regarding claim 23, Lin ‘679 in view of Vogler teaches to create the second illuminated region at the second location of the target site (col 12 ln 1-21; col 14 ln 10-33, the adjustment device is configured to oscillate the laser beam (Vogler [0022]). Lin in view of Vogler does not disclose targeting the RPE layer; however, Previn teaches targeting a portion of a retinal pigment epithelium layer (“by using pulse durations…RPE cells can be…altered…” [0045]); it would have been obvious to one of ordinary skill in the art at the time filing to expand the applications of Lin ‘679 in view of Vogler to include targeting the RPE layer as disclosed by Previn in order to more precisely target and correct pathologies of the retina (Previn [0006]). Lin ‘679 in view of Vogler in view of Previn does not state a particular .
Claims 24, 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘679 in view of Vogler, and further in view of AMO.
Regarding claim 24, Lin ‘679 in view of Vogler teaches creating the second illuminated region at the second location of the target site (col 12 ln 1-21; col 14 ln 10-33), and wherein the adjustment device is configured to oscillate the laser beam (Vogler [0022]) but does not state a frequency. However, AMO teaches 

Regarding claim 32, Lin ‘679 in view of Vogler teaches further comprising another electro-optic device configured to oscillate the laser beam in an orthogonal direction; however, does not state sinusoidal variation. However, AMO states a sinusoidal variation in a second direction that is orthogonal to the first direction ([0049], “the pulsed laser beam may be scanned in the second portion in the travel in a circular scan pattern 43, the sinusoidal scan pattern 53”). It would have been obvious to a person having ordinary skill in the art to use the sinusoidal 

Regarding claim 36, Lin ‘679 in view of Vogler teaches creating the second illuminated region at the second location of the target site (col 12 ln 1-21; col 14 ln 10-33), and wherein the electro-optic device device is configured to oscillate the laser beam  (Vogler [0022]) but does not state a frequency. However, AMO teaches oscillating a laser beam at a frequency of 0.6 MHz or greater ([0049-0050], stating, “sinusoidal pattern 53…the pulsed laser beam 18 may be scanned…at a rate between about 1 kHz and 1 GHz”). It would have been obvious to one of ordinary skill in the art to incorporate this frequency as disclosed by AMO into the method of Lin ‘679, as this can reduce duration of the procedure ([0044] AMO). Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal frequency of oscillation based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘679 in view of Vogler, and further in view of Venkatesan (US-5145713-A).
Regarding claim 31, Lin ‘679 in view of Vogler teaches a Pockels cell, but does not state its composition; however, Venkatasen, which teaches electro-optical devices and thus exists in the applicant’s field of endeavor, teaches wherein the Pockels cell device comprises a crystal mixture of potassium tantalate and potassium niobate (KTN) (col 1 ln 11-25); Venkatasen states wherein these “perovskites [exhibit] several attractive properties…[including] electro-optic behavior (Pockels effect).” It would have been obvious to one of ordinary skill in the art to incorporate the KTN as disclosed by Venkatasen into the system as disclosed by Lin ‘679 in view of Vogler, as this would permit the use of high-quality films (col 2 ln 15-19) in the device.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Saturday, October 23, 2021